Citation Nr: 1814924	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  17-62 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for hernia.


ATTORNEY FOR THE BOARD

R. E. Trotter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1940 to October 1947 and May 1948 to May 1962.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Board has reviewed the electronic records maintained in the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The Board further notes that in a December 2017 VA Form 9, the Veteran perfected an appeal for entitlement to service connection of tinnitus and entitlement to service connection for an enlarged prostate.  However, the Veteran requested a hearing before the Board on this issue.  As such, this issue will be decided by a separate, future decision after the Veteran's requested Board hearing on those issues.  The Board observes that in the November 2017 VA Form 9 for the current appeal, the Veteran declined a Board hearing.  Therefore, the Board will procced with the current claim. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to service connection for a hernia.  Although the Board sincerely regrets the delay, additional development is required prior to adjudicating this claim.

The VA must provide an examination when the evidence shows: (1) a current disability; (2) an in-service event, injury, or disease; (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for the VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board has considered the required elements in consideration of the Veteran's claim of a hernia.  With regard to the first element, the Veteran asserts that he has a hernia.  See Fully Developed Claim, dated September 2016.  The Veteran has further asserted that he left the service with a hernia, obtained due to lifting heavy ammunition, on his VA Form 9, dated November 2017.  While the Board notes that there is no documentation of a hernia in service, the Veteran is competent to testify as to the presence or absence of observable symptomatology associated with a hernia.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007).  Additionally, it is settled law that the absence of documentation of a disability in service treatment records is not detrimental to a service connection case.  As such, the Board finds that there is sufficient evidence to determine that the first and second elements of McLendon have been met.

There is insufficient competent evidence of record for the VA to make a decision in this case.  There is no medical diagnosis of a hernia during the appellate period.  Moreover, there is no opinion regarding etiology of any current hernia.  As such, the Veteran should be scheduled for an appropriate VA examination to assess whether the Veteran's symptomatology is caused by a hernia and, if so, if a causal link exists to his military service.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Appropriate efforts should be made to obtain and associate with this case file any outstanding VA medical records.

All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Appropriate efforts should be made to obtain and associate with this case file any outstanding private treatment record, with all necessary assistance from the Veteran.

All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After undertaking the development listed above to the extent possible and any additional records are associated with the claims file, obtain an appropriate VA examination to determine the nature and etiology of any current hernia.  The electronic claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  

After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

a)  Identify whether the Veteran has a diagnosable hernia present.

b)  If the Veteran is diagnosed with a hernia, is it as likely as not (a fifty percent probability or greater) that the Veteran's hernia was caused by the Veteran's active service, to include the reported lifting of heavy ammunition, guns, and mortars?

It should be noted that the Veteran is competent to attest to observable symptomatology.  The examiner's attention is invited to the Veteran's statements concerning the onset of his claimed disability.  The examiner is reminded that a medical opinion based solely on the absence of documentation in the record or that does not take into account the Veteran's reports of symptoms and history is inadequate.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

	If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

	The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last Statement of the Case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




